Citation Nr: 1818443	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for acne on the back, neck, and face. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1998 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a June 2014 decision, the Board, in relevant part, remanded the issues of entitlement to service connect ion a low back disability and entitlement to an increased rating for acne.  

In a January 2018 rating decision, the RO granted service connection for coccydynia (claimed as low back pain).  As this is considered a full grant of the benefits sought on appeal, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The RO also assigned a 30 percent rating for the Veteran's acne, effective September 29, 2011, his original date of claim.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2018 supplemental statement of the case list VA treatment records dated to December 2017.  However, the most recent VA treatment records associated with the claims file are dated March 2016.  

Additionally, in a March 2016 statement, the Veteran reported that he was having an excision of an acne lesion either that day or in the near future.  He reported that he would submit his records as soon as they become available.  In a May 2016 statement, the Veteran's representative reported that the Veteran saw a plastic surgeon for excision of acne lesions.  The representative reported that the doctor told him that he would not remove the lesions because of risk of additional scarring.  

As the aforementioned treatment records are potentially relevant to the claim for an increased rating, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c) (1) (2).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  Specifically, the Veteran should identify the plastic surgeon that treated him for acne lesions.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated March 2016 to the present.

3. After completing the above, and any additional development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




